FILED
                            NOT FOR PUBLICATION                             SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HEATHER F. LUKASHIN; IGOR                        No. 13-35353
LUKASHIN,
                                                 D.C. No. 3:12-cv-05932-RBL
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

SUTTELL & HAMMER PS; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

       Heather F. Lukashin and Igor Lukashin appeal pro se from the district

court’s judgment dismissing their action alleging claims under the Fair Debt

Collection Practices Act (“FDCPA”) and state law against the law firm and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument, and denies the Lukashins’ motion for oral argument, filed
on September 20, 2014. See Fed. R. App. P. 34(a)(2).
lawyers representing Capital One Bank (USA), N.A. in a state court debt collection

case relating to Mrs. Lukashins’ unpaid credit card balance. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6), and may affirm on

any ground supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008). We affirm.

      The district court properly dismissed the Lukashins’ FDCPA claim because

the Lukashins failed to allege facts sufficient to show a qualifying debt or

actionable conduct under the FDCPA. See 15 U.S.C. § 1692a(5) (defining debt

under the FDCPA); 15 U.S.C. §§ 1692e(2)(A), (10) (explaining prohibited

practices under the FDCPA); see Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir.

2010) (although pro se pleadings are liberally construed, plaintiff must allege facts

sufficient to state a plausible claim).

      The district court properly dismissed the Lukashins’ claim under the

Washington Consumer Protection Act (“WCPA”) because defendants’ alleged

misconduct was exempt under the WCPA. See Hangman Ridge Training Stables,

Inc. v. Safeco Title Ins. Co., 719 P.2d 531, 533 (Wash. 1986) (setting forth

elements of a WCPA claim); Short v. Demopolis, 691 P.2d 163, 168 (Wash. 1984)

(en banc) (claims related to the “actual practice of law” are exempt under the


                                           2                                     13-35353
WCPA).

      The district court properly dismissed the Lukashins’ claim under the

Washington Collection Agency Act (“WCAA”) because the Lukashins failed to

allege facts sufficient to show that defendant law firm qualified as a debt collection

agency under the WCAA. See Wash. Rev. Code § 19.16.100(4) (defining a

collection agency under the WCAA); see also Hebbe, 627 F.3d at 341-42.

      Denial of leave to amend was not an abuse of discretion because amendment

would have been futile. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2010)

(en banc) (a district court should grant leave to amend unless “the pleading could

not possibly be cured by the allegation of other facts” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion in denying the Lukashins’

Federal Rule of Civil Procedure 11 motion for sanctions because defendants’

Rooker-Feldman argument was neither frivolous nor lacking in support. See

Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990) (setting forth standard

of review).

      The Lukashins’ request for judicial notice, filed on April 11, 2014, is granted

only as to the state court superior and appellate dockets, but is otherwise denied as

unnecessary. All other pending motions are denied.


                                           3                                     13-35353
All pending requests in the Lukashins’ opening brief are denied.

AFFIRMED.




                                  4                                13-35353